MERRILL, Justice.
Petitioner, a convict in the State penitentiary, filed an original petition for habeas corpus in this court. The Attorney General has filed a motion to dismiss, which must be granted.
The petition shows on its face that a petition for writ of habeas corpus was heard and denied by the Circuit Court of Montgomery County on May 7, 1963. An appeal lies from such an order. Tit. 15, § 369, Code 1940.
The petition also seeks to raise questions not subject to be raised in a petition for writ of habeas corpus in this state. Griffin v. State, 258 Ala. 557, 63 So.2d 682.
Motion to dismiss petition granted.
Petition dismissed.
LIVINGSTON, C. J., and SIMPSON and HARWOOD, JJ., concur.